


110 HR 1500 IH: Gasoline Price

U.S. House of Representatives
2007-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1500
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2007
			Mr. DeFazio
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Ways and Means,
			 Oversight and Government
			 Reform, Judiciary,
			 Natural Resources, and
			 Foreign Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for the stabilization of prices for gasoline,
		  and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Gasoline Price Stabilization
			 Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Strategic petroleum reserve drawdown.
					Sec. 3. Minimum inventory levels.
					Sec. 4. Ban on exporting of Alaskan oil.
					Sec. 5. Sense of Congress regarding the Organization of the
				Petroleum Exporting Countries and the World Trade Organization.
					Sec. 6. Windfall profits tax and credit for purchasing
				fuel-efficient American-made passenger vehicles.
					Sec. 7. Merger moratoriums.
					Sec. 8. Petroleum Industry Concentration and Market Power
				Review Commission.
					Sec. 9. Increased average fuel economy standards for passenger
				automobiles and light trucks.
					Sec. 10. Fuel economy of the Federal fleet of
				vehicles.
				
			2.Strategic
			 petroleum reserve drawdown
			(a)Drawdowns
			 authorized to address State or regional economic harmSection 161(d)(2)(C) of the Energy Policy
			 and Conservation Act (42 U.S.C. 6241(d)(2)(C)) is amended by inserting ,
			 or on a State or regional economy after national
			 economy.
			(b)Drawdowns
			 authorized to combat anti-competitive conductSection 161(d) of the Energy Policy and
			 Conservation Act (42 U.S.C. 6241(d)) is further amended by adding at the end
			 the following new paragraph:
				
					(3)(A)For purposes of this section, in
				addition to the circumstances set forth in section 3(8) and in paragraph (2) of
				this subsection, a severe energy supply interruption exists if the President
				determines that—
						(i)there is a significant reduction in
				supply that—
							(I)is of significant scope and
				duration; and
							(II)has caused a significant increase
				in the price of petroleum products;
							(ii)the increase in price is likely to
				cause a significant adverse impact on the national economy, or on a State or
				regional economy; and
						(iii)the reduction in supply is substantially
				caused by conduct that lessens competition (or tends to create a monopoly)
				by—
							(I)at least one foreign country or
				international entity; or
							(II)at least one producer, refiner, or
				marketer of petroleum products.
							(B)Proceeds from the sale of petroleum
				drawn down pursuant to a Presidential determination under subparagraph (A)
				shall—
						(i)be deposited in the SPR Petroleum
				Account established under section 167; and
						(ii)be used only for the purposes
				specified in such
				section.
						.
			(c)Reporting and
			 consultation requirementsWhen the price of a barrel of crude oil
			 exceeds $50 (in constant 2005 United States dollars) on the New York Mercantile
			 Exchange for a period greater than 14 days, the President, through the
			 Secretary of Energy, shall, not later than 30 days after the end of the 14-day
			 period, submit to Congress a report that—
				(1)states the results
			 of a comprehensive review of the causes and potential consequences of the price
			 increase;
				(2)provides an
			 estimate of the likely duration of the price increase, based on analyses and
			 forecasts of the Energy Information Administration;
				(3)provides an
			 analysis of the effects of the price increase on the cost of gasoline at the
			 wholesale and retail levels; and
				(4)states whether,
			 and provides a specific rationale for why, the President does or does not
			 support the drawdown and distribution of a specified amount of oil from the
			 Strategic Petroleum Reserve.
				(d)General
			 accounting office studyThe
			 Comptroller General of the United States shall, not later than one year after
			 the date of the enactment of this Act, submit to Congress a review of the
			 drawdown authority of the President with respect to the Strategic Petroleum
			 Reserve. Such review shall address—
				(1)how and why the
			 authority has changed over time;
				(2)under what
			 circumstances Presidents have actually exercised the authority;
				(3)what the impact on
			 oil prices was as a result of the exercising of the presidential authority;
			 and
				(4)the implications of expanding the drawdown
			 authority beyond the severe energy supply interruption standard described in
			 section 3(8) or 161(d) of the Energy Policy and Conservation Act (42 U.S.C.
			 6202(8), 6241(d)), by—
					(A)allowing the
			 release of oil as a regular hedging tool for oil companies;
					(B)allowing such
			 companies to tap the Strategic Petroleum Reserve as necessary to dampen price
			 shocks; and
					(C)requiring such
			 companies to replace the oil (and additional barrels) at some predetermined
			 time in the future.
					3.Minimum inventory
			 levels
			(a)Establishing
			 minimum levelsThe Secretary
			 of Energy shall establish minimum inventory levels that producers, refiners,
			 and marketers of crude oil and petroleum products must maintain in order to
			 limit the impact unexpected supply disruptions have on prices at the wholesale
			 and retail levels.
			(b)Regional
			 variationsFor purposes of subsection (a), the minimum inventory
			 levels shall take into account regional variations in supply and demand, and
			 market structure.
			(c)Administrative
			 proceduresFor purposes of subsection (a), the Secretary may
			 perform the following procedures:
				(1)Different
			 industry segmentsSet varying levels for each segment of the oil
			 industry as the Secretary determines appropriate.
				(2)Different
			 productsSet different levels for the various crude oil and
			 petroleum products, including gasoline, home heating oil, and jet fuel.
				(3)Seasonal
			 adjustmentAdjust minimum inventory levels to reflect seasonal
			 adjustments.
				4.Ban
			 on exporting of Alaskan oil
			(a)Repeal of
			 provision authorizing exportsSection 28(s) of the Mineral Leasing Act
			 (30 U.S.C. 185(s)) is repealed.
			(b)Reimposition of
			 prohibition on crude oil exportsSection 7(d) of the Export
			 Administration Act of 1979 (50 U.S.C. App. 2406(d)) shall be effective as of
			 the date of the enactment of this Act, and those provisions of the Export
			 Administration Act of 1979 (including sections 11 and 12) shall apply to the
			 extent necessary to carry out such section 7(d), notwithstanding section 20 of
			 such Act and notwithstanding any other provision of law that would otherwise
			 allow the export of oil to which such section 7(d) applies.
			5.Sense of Congress
			 regarding the Organization of the Petroleum Exporting Countries and the World
			 Trade Organization
			(a)FindingsCongress makes the following
			 findings:
				(1)No free market
			 exists in oil production because of collusion among large oil-producing
			 countries.
				(2)The Organization
			 of the Petroleum Exporting Countries (in this section referred to as
			 OPEC) and other oil-producing countries have repeatedly agreed
			 to coordinated cutbacks in production, thus manipulating world oil markets,
			 resulting in de facto price fixing.
				(3)Such manipulation
			 led to the highest price per barrel of oil in nearly a decade, substantial
			 increases in consumer prices for items such as home heating oil and gasoline,
			 and continued price volatility.
				(4)Rising oil prices
			 greatly harm consumers, farmers, small businesses, and manufacturers, increase
			 the likelihood of inflation, increase the cost of conducting interstate and
			 international commerce, and pose a strong threat to continued economic growth.
				(5)Article XI of the
			 General Agreement on Tariffs and Trade of 1994 (in this section referred to as
			 GATT) prohibits members of the World Trade Organization (in this
			 section referred to as WTO) from setting quantitative
			 restrictions on the import or export of resources or products across their
			 borders; specifically the language reads: No prohibitions or
			 restrictions other than duties, taxes or other charges, whether made effective
			 through quotas, import or export licenses or other measures, shall be
			 instituted or maintained by any contracting party on the importation of any
			 product of the territory of any other contracting party or on the exportation
			 or sale for export of any product destined for the territory of any other
			 contracting party..
				(6)The precise
			 meaning of such article XI was spelled out in a GATT Panel Report issued in
			 1988 entitled Japan—Trade in Semi-conductors, which notes,
			 . . . this wording [in article XI] was comprehensive: it applied to all
			 measures instituted or maintained by a contracting party prohibiting or
			 restricting the importation, exportation, or sale for export of products other
			 than measures that take the form of duties, taxes, or other charges. . . . This
			 wording indicated clearly that any measure instituted or maintained by a
			 contracting party which restricted the exportation or sale for export of
			 products was covered by this provision, irrespective of the legal status of the
			 measure..
				(7)Oil production
			 restrictions clearly qualify as a quantitative restriction based
			 on the original WTO rules and the 1988 GATT panel report, which certify that
			 only duties, taxes, or other charges are allowable, not pacts
			 among countries to limit production of a product for export.
				(8)Article XX of
			 GATT, which sets out a series of exceptions to article XI, notes that none of
			 the exceptions is valid if it is applied in a manner which would
			 constitute . . . a disguised restriction on international trade, a
			 phrase which describes production restrictions of OPEC.
				(9)Of the 12 OPEC countries, eight are members
			 of the WTO (Angola, Kuwait, Indonesia, Nigeria, Qatar, Venezuela, Saudi Arabia,
			 and United Arab Emirates), and four have observer status and have applied to
			 join the WTO (Algeria, Libya, Iran, Iraq).
				(10)In addition, of
			 the remaining large oil-producing nations, Mexico, Norway, and Oman are members
			 of the WTO, and Russia has applied for membership.
				(11)Given the
			 substantial WTO membership and pending membership of oil-producing countries,
			 filing a complaint would likely have an immediate impact on the current and
			 future behavior of these countries.
				(b)Filing of
			 complaintThe President shall instruct the United States Trade
			 Representative to file a complaint in the World Trade Organization against
			 oil-producing countries for violating their obligations under the rules of that
			 organization.
			6.Windfall profits tax
			 and credit for purchasing fuel-efficient American-made passenger
			 vehicles
			(a)Windfall profits
			 tax
				(1)In
			 generalSubtitle E of the
			 Internal Revenue Code of 1986 (relating to alcohol, tobacco, and certain other
			 excise taxes) is amended by adding at the end thereof the following new
			 chapter:
					
						56Windfall profits
				on crude oil
							
								Sec. 5896. Imposition of
				  tax.
								Sec. 5897. Windfall profit;
				  removal price; adjusted base price; qualified investment.
								Sec. 5898. Special rules and
				  definitions.
							
							5896.Imposition of
				tax
								(a)In
				generalIn addition to any
				other tax imposed under this title, there is hereby imposed on any integrated
				oil company (as defined in section 291(b)(4)) an excise tax equal to the excess
				of—
									(1)the amount equal to 50 percent of the
				windfall profit from all barrels of taxable crude oil removed from the property
				during each taxable year, over
									(2)the amount of qualified investment by such
				company during such taxable year.
									(b)Fractional part
				of barrelIn the case of a
				fraction of a barrel, the tax imposed by subsection (a) shall be the same
				fraction of the amount of such tax imposed on the whole barrel.
								(c)Tax paid by
				producerThe tax imposed by
				this section shall be paid by the producer of the taxable crude oil.
								5897.Windfall profit;
				removal price; adjusted base price; qualified investment
								(a)General
				ruleFor purposes of this
				chapter, the term windfall profit means the excess of the removal
				price of the barrel of taxable crude oil over the adjusted base price of such
				barrel.
								(b)Removal
				priceFor purposes of this
				chapter—
									(1)In
				generalExcept as otherwise
				provided in this subsection, the term removal price means the
				amount for which the barrel of taxable crude oil is sold.
									(2)Sales between
				related personsIn the case
				of a sale between related persons, the removal price shall not be less than the
				constructive sales price for purposes of determining gross income from the
				property under section 613.
									(3)Oil removed from
				property before saleIf crude
				oil is removed from the property before it is sold, the removal price shall be
				the constructive sales price for purposes of determining gross income from the
				property under section 613.
									(4)Refining begun
				on propertyIf the
				manufacture or conversion of crude oil into refined products begins before such
				oil is removed from the property—
										(A)such oil shall be treated as removed on the
				day such manufacture or conversion begins, and
										(B)the removal price shall be the constructive
				sales price for purposes of determining gross income from the property under
				section 613.
										(5)PropertyThe term property has the
				meaning given such term by section 614.
									(c)Adjusted base
				price defined
									(1)In
				generalFor purposes of this
				chapter, the term adjusted base price means $50 for each barrel of
				taxable crude oil plus an amount equal to—
										(A)such base price, multiplied by
										(B)the inflation adjustment for the calendar
				year in which the taxable crude oil is removed from the property.
										The amount determined under the
				preceding sentence shall be rounded to the nearest cent.(2)Inflation
				adjustment
										(A)In
				generalFor purposes of
				paragraph (1), the inflation adjustment for any calendar year after 2008 is the
				percentage by which—
											(i)the implicit price deflator for the gross
				national product for the preceding calendar year, exceeds
											(ii)such deflator for the calendar year ending
				December 31, 2007.
											(B)First revision
				of price deflator usedFor
				purposes of subparagraph (A), the first revision of the price deflator shall be
				used.
										(d)Qualified
				investmentFor purposes of
				this chapter—
									(1)In
				generalThe term
				qualified investment means any amount paid or incurred with
				respect to—
										(A)section 263(c) costs,
										(B)qualified refinery property (as defined in
				section 179C(c) and determined without regard to any termination date),
										(C)any qualified facility described in
				paragraph (1), (2), (3), or (4) of section 45(d) (determined without regard to
				any placed in service date),
										(D)any facility for the production of alcohol
				used as a fuel (within the meaning of section 40) or biodiesel or
				agri-biodiesel used as a fuel (within the meaning of section 40A).
										(2)Section
				263(c) costsFor purposes of this subsection, the term
				section 263(c) costs means intangible drilling and development
				costs incurred by the taxpayer which (by reason of an election under section
				263(c)) may be deducted as expenses for purposes of this title (other than this
				paragraph). Such term shall not include costs incurred in drilling a
				nonproductive well.
									5898.Special rules and
				definitions
								(a)Withholding and
				deposit of taxThe Secretary
				shall provide such rules as are necessary for the withholding and deposit of
				the tax imposed under section 5896 on any taxable crude oil.
								(b)Records and
				informationEach taxpayer
				liable for tax under section 5896 shall keep such records, make such returns,
				and furnish such information (to the Secretary and to other persons having an
				interest in the taxable crude oil) with respect to such oil as the Secretary
				may by regulations prescribe.
								(c)Return of
				windfall profit taxThe
				Secretary shall provide for the filing and the time of such filing of the
				return of the tax imposed under section 5896.
								(d)DefinitionsFor purposes of this chapter—
									(1)ProducerThe term producer means the
				holder of the economic interest with respect to the crude oil.
									(2)Crude
				oil
										(A)In
				generalThe term crude
				oil includes crude oil condensates and natural gasoline.
										(B)Exclusion of
				newly discovered oilSuch
				term shall not include any oil produced from a well drilled after the date of
				the enactment of the Gasoline Price
				Stabilization Act of 2007, except with respect to any oil
				produced from a well drilled after such date on any proven oil or gas property
				(within the meaning of section 613A(c)(6)(A)).
										(3)BarrelThe term barrel means 42
				United States gallons.
									(e)Adjustment of
				removal priceIn determining
				the removal price of oil from a property in the case of any transaction, the
				Secretary may adjust the removal price to reflect clearly the fair market value
				of oil removed.
								(f)RegulationsThe Secretary shall prescribe such
				regulations as may be necessary or appropriate to carry out the purposes of
				this chapter.
								(g)TerminationThis section shall not apply to taxable
				crude oil removed after the date which is 3 years after the date of the
				enactment of this
				section.
								.
				(2)Clerical
			 amendmentThe table of
			 chapters for subtitle E of the Internal Revenue Code of 1986 is amended by
			 adding at the end the following new item:
					
						
							Chapter 56. Windfall profit on
				crude
				oil.
						
						.
				(3)Deductibility of
			 windfall profit taxThe first
			 sentence of section 164(a) of the Internal Revenue Code of 1986 (relating to
			 deduction for taxes) is amended by inserting after paragraph (5) the following
			 new paragraph:
					
						(6)The windfall profit tax imposed by section
				5896.
						.
				(4)Effective
			 date
					(A)In
			 generalThe amendments made
			 by this section shall apply to crude oil removed after the date of the
			 enactment of this Act, in taxable years ending after such date.
					(B)Transitional
			 rulesFor the period ending
			 December 31, 2007, the Secretary of the Treasury or the Secretary’s delegate
			 shall prescribe rules relating to the administration of chapter 56 of the
			 Internal Revenue Code of 1986. To the extent provided in such rules, such rules
			 shall supplement or supplant for such period the administrative provisions
			 contained in chapter 56 of such Code (or in so much of subtitle F of such Code
			 as relates to such chapter 56).
					(b)Credit for
			 purchasing fuel-efficient American-made passenger vehicles
				(1)In
			 generalSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to nonrefundable personal credits) is
			 amended by inserting after section 25D the following new section:
					
						25E.Purchase of
				fuel-efficient American-made passenger vehicles
							(a)In
				generalIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this chapter for the taxable year an amount
				equal to the cost of any qualified passenger vehicle purchased by the taxpayer
				during the taxable year.
							(b)Maximum
				creditThe credit allowed by this section for the taxable year
				shall not exceed—
								(1)$3,000 in the case
				of a qualified passenger vehicle not described in paragraph (2) or (3),
								(2)$4,500 in the case
				of a qualified passenger vehicle the fuel economy of which is—
									(A)in the case of a
				truck or sport utility vehicle, at least 45 miles per gallon but less than 55
				miles per gallon, and
									(B)in any other case,
				at least 55 miles per gallon but less than 65 miles per gallon, and
									(3)$6,000 in the case
				of a qualified passenger vehicle the fuel economy of which is—
									(A)in the case of a
				truck or sport utility vehicle, at least 55 miles per gallon, and
									(B)in any other case,
				at least 65 miles per gallon.
									(c)Qualified
				passenger vehicleFor purposes of this section—
								(1)In
				generalThe term qualified passenger vehicle means
				any automobile (as defined in section 4064(b)(1))—
									(A)which is purchased
				after the date of the enactment of this section,
									(B)which is assembled
				in the United States by individuals employed under a collective bargaining
				agreement,
									(C)the original use
				of which begins with the taxpayer,
									(D)substantially all
				of the use of which is for personal, nonbusiness purposes, and
									(E)the fuel economy
				of such automobile is—
										(i)at
				least 35 miles per gallon in the case of a truck or sport utility vehicle,
				and
										(ii)at least 45 miles
				per gallon in any other case.
										(2)Fuel
				economyFuel economy shall be determined in accordance with
				section 4064.
								(d)Special
				rules
								(1)Basis
				reductionThe basis of any property for which a credit is
				allowable under subsection (a) shall be reduced by the amount of such
				credit.
								(2)Property used
				outside United States not qualifiedNo credit shall be allowed
				under subsection (a) with respect to any property referred to in section
				50(b)(1).
								.
				(2)Clerical
			 amendmentThe table of sections for such subpart A is amended by
			 inserting after the item relating to section 25D the following new item:
					
						
							Sec. 25E. Purchase of fuel-efficient
				American-made passenger
				vehicles.
						
						.
				(3)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
				7.Merger
			 moratoriums
			(a)Prohibition on
			 certain mergers in oil industrySection 7 of the Clayton Act (15
			 U.S.C. 18) is amended by adding at the end the following:
				
						No person engaged in commerce in the petroleum
				  industry may be acquired by another person unless the acquisition is likely to
				  result in a net benefit to consumers by maintaining or increasing
				  competition.
					.
			(b)Moratorium on
			 large petroleum and cruel oil mergers
				(1)One-year
			 moratoriumDuring the one-year period beginning on the date of
			 the enactment of this Act and except as provided in paragraph (2), with respect
			 to petroleum and crude oil products no explorer, producer, transporter,
			 refiner, or wholesale distributor of such products, or operator of a retail
			 gasoline outlet, with annual net sales or total assets of more than $10,000,000
			 shall merge or acquire, directly or indirectly, any voting securities or assets
			 of any other such explorer, producer, transporter, refiner, distributor, or
			 operator with annual net sales or total assets of more than $10,000,000.
				(2)Waiver
			 AuthorityThe Attorney
			 General may waive the moratorium imposed by paragraph (1) only under
			 extraordinary circumstances, such as insolvency or similar financial distress
			 of one of the affected parties.
				8.Petroleum
			 Industry Concentration and Market Power Review Commission
			(a)Establishment of
			 commissionThere is
			 established a commission to be known as the Petroleum Industry
			 Concentration and Market Power Review Commission (in this section
			 referred to as the Commission).
			(b)Duties of the
			 commission
				(1)Study on
			 petroleum industryThe
			 Commission shall study the nature, causes, and consequences of concentration of
			 ownership in the exploration, production, transportation, refinement, wholesale
			 distribution, and retail sale of crude oil and petroleum products in the United
			 States in the broadest possible terms.
				(2)Issues to be
			 addressedThe study shall
			 include an examination of the following matters:
					(A)The nature and
			 extent of the concentration described in paragraph (1).
					(B)Current trends in
			 such concentration and what such industry is likely to look like in the near
			 term and longer term future.
					(C)The effect of such
			 concentration on the exploration, production, transportation, refinement,
			 wholesale distribution, and retail sale of crude oil and petroleum
			 products.
					(D)The effect of such
			 concentration on prices at the wholesale and retail levels.
					(E)The effect of such
			 concentration on consumers of petroleum products, including retail consumers,
			 businesses (including fuel dependent industries such as aviation and trucking),
			 and farmers.
					(F)The relationship
			 between current laws and administrative practices and the support and
			 encouragement of such concentration.
					(G)Such related
			 matters as the Commission determines to be important.
					(c)Membership of
			 commission
				(1)CompositionThe Commission shall be composed of 12
			 members as follows:
					(A)Three persons
			 shall be appointed by the President pro tempore of the Senate upon the
			 recommendation of the Majority Leader of the Senate, after consultation with
			 the Chairman of the Committee on Energy and Natural Resources.
					(B)Three persons shall be appointed by the
			 President pro tempore of the Senate upon the recommendation of the Minority
			 Leader of the Senate, after consultation with the ranking minority member of
			 the Committee on Energy and Natural Resources.
					(C)Three persons shall be appointed by the
			 Speaker of the House of Representatives, after consultation with the Chairman
			 of the Committee on Energy and Commerce.
					(D)Three persons shall be appointed by the
			 Minority Leader of the House of Representatives, after consultation with the
			 ranking minority member of the Committee on Energy and Commerce.
					(2)Qualifications
			 of members
					(A)AppointmentsPersons who are appointed under paragraph
			 (1) shall be persons who—
						(i)have expertise in
			 petroleum economics and antitrust, or have other pertinent qualifications or
			 experience relating to petroleum industries; and
						(ii)are
			 not officers or employees of the United States.
						(B)Other
			 considerationPersons who are
			 appointed under paragraph (1) shall—
						(i)be
			 representative of a broad cross sector of—
							(I)explorers,
			 producers, transporters, refiners, wholesale distributors, and retail sellers
			 in the petroleum industry;
							(II)various antitrust
			 perspectives within the United States; and
							(III)consumers,
			 fuel-dependent businesses, and other interests that the Secretary considers
			 necessary to ensure a balanced representation of perspectives and expertise in
			 the petroleum industry; and
							(ii)provide fresh
			 insights to analyzing the causes and impacts of the concentration of ownership
			 described in subsection (b)(1).
						(3)Period of
			 appointment and vacancies
					(A)Period of
			 appointmentMembers shall be
			 appointed not later than 60 days after the date of enactment of this Act and
			 the appointment shall be for the life of the Commission.
					(B)VacanciesAny vacancy in the Commission shall not
			 affect its powers, but shall be filled in the same manner as the original
			 appointment.
					(4)Meetings
					(A)In
			 generalThe Commission shall
			 meet at the call of the Chairman.
					(B)Initial
			 meetingNot later than 30 days after the date on which all
			 members of the Commission have been appointed, the Commission shall hold its
			 first meeting.
					(5)Chairman and
			 vice chairmanThe members of
			 the Commission shall elect a chairman and vice chairman from among the members
			 of the Commission.
				(6)QuorumA majority of the members of the Commission
			 shall constitute a quorum for the transaction of business.
				(d)Final
			 report
				(1)Findings,
			 conclusion, and recommendations of CommissionNot later than 12
			 months after the date of the initial meeting of the Commission, the Commission
			 shall submit to the President and Congress a final report that contains—
					(A)the findings and
			 conclusions of the study of the Commission required under subsection (b);
			 and
					(B)recommendations
			 for addressing any problems identified in such study.
					(2)Separate
			 viewsAny member of the
			 Commission may submit additional findings and recommendations as part of the
			 final report.
				(e)Powers of
			 commission
				(1)HearingsThe
			 Commission may hold such hearings, sit and act at such times and places, take
			 such testimony, and receive such evidence as the Commission may find advisable
			 to fulfill the requirements of this section. The Commission shall hold at least
			 one hearing in Washington, D.C., and at least four in a variety of geographic
			 regions of the United States.
				(2)Information from
			 Federal agenciesThe Commission may secure directly from any
			 Federal department or agency such information as the Commission considers
			 necessary to carry out the provisions of this section. Upon request of the
			 Chairman of the Commission, the head of such department or agency shall furnish
			 such information to the Commission.
				(3)MailsThe
			 Commission may use the United States mails in the same manner and under the
			 same conditions as other departments and agencies of the Federal
			 Government.
				(f)Commission
			 personnel matters
				(1)Compensation of
			 membersEach member of the Commission shall be compensated at a
			 rate equal to the daily equivalent of the annual rate of basic pay prescribed
			 for level IV of the Executive Schedule under section 5315 of title 5, United
			 States Code, for each day (including travel time) during which such member is
			 engaged in the performance of the duties of the Commission.
				(2)Travel
			 expensesThe members of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for
			 employees of agencies under subchapter I of chapter 57 of title 5, United
			 States Code, while away from their homes or regular places of business in the
			 performance of duties of the Commission.
				(3)Staff
					(A)In
			 generalThe Chairman of the
			 Commission may, without regard to the civil service laws and regulations,
			 appoint and terminate an executive director and such other additional personnel
			 as may be necessary to enable the Commission to perform its duties. The
			 employment of an executive director shall be subject to confirmation by the
			 Commission.
					(B)CompensationThe
			 Chairman of the Commission may fix the compensation of the executive director
			 and other personnel without regard to the provisions of chapter 51 and
			 subchapter III of chapter 53 of title 5, United States Code, relating to
			 classification of positions and General Schedule pay rates, except that the
			 rate of pay for the executive director and other personnel may not exceed the
			 rate payable for level V of the Executive Schedule under section 5316 of such
			 title.
					(4)Detail of
			 government employeesUpon
			 request of the Chairman, the head of any Federal department or agency may
			 detail any of the personnel of that department or agency to the Commission to
			 assist it in carrying out its duties under this section. Such detail shall be
			 without reimbursement and without interruption or loss of civil service status
			 or privilege.
				(5)Procurement of
			 temporary and intermittent servicesThe Chairman of the Commission may procure
			 temporary and intermittent services under section 3109(b) of title 5, United
			 States Code, at rates for individuals which do not exceed the daily equivalent
			 of the annual rate of basic pay prescribed for level V of the Executive
			 Schedule under section 5316 of such title.
				(g)Support
			 servicesThe Administrator of
			 General Services shall provide to the Commission on a reimbursable basis such
			 administrative support services as the Commission may request.
			(h)Authorization for
			 appropriationsThere is
			 authorized to be appropriated $2,000,000 to carry out the provisions of this
			 section.
			9.Increased average
			 fuel economy standards
			(a)In
			 GeneralSection 32902 of title 49, United States Code, is
			 amended—
				(1)in subsection
			 (c)—
					(A)by striking
			 (1) Subject to paragraph (2) of this subsection, the and
			 inserting The; and
					(B)by striking
			 paragraph (2); and
					(2)by redesignating
			 subsections (i) and (j) in order as subsections (k) and (l), and by inserting
			 after subsection (h) the following:
					
						(i)Standards for
				Model Years After 2009The Secretary of Transportation shall
				prescribe by regulation average fuel economy standards for automobiles
				manufactured by a manufacturer in model years after model year 2009, that
				shall—
							(1)ensure that the
				average fuel economy achieved by automobiles (including passenger automobiles)
				manufactured by a manufacturer in model years after 2017 is no less than 37
				miles per gallon, and in model years after 2022 is no less than 40 miles per
				gallon;
							(2)ensure that
				improvements to fuel economy standards do not degrade the safety of automobiles
				manufactured by a manufacturer; and
							(3)maximize the
				retention of jobs in the automobile manufacturing sector of the United
				States.
							(j)Sized-Based
				StandardsThe Secretary may establish separate standards for
				different classes of automobiles (including passenger automobiles) according to
				size.
						.
				(b)Conforming
			 AmendmentsSuch section is further amended—
				(1)in subsection
			 (c)(1) in the first sentence by inserting and subsection (i)
			 after of this subsection; and
				(2)in subsection (k)
			 (as redesignated by subsection (a)) by striking or (g) and
			 inserting (g), or (i).
				10.Fuel economy of
			 the Federal fleet of vehicles
			(a)Baseline average
			 fuel economyThe head of each executive agency shall determine,
			 for each class of vehicles that are in the agency’s fleet of vehicles in fiscal
			 year 2008, the average fuel economy for all of the vehicles in that class that
			 are in the agency’s fleet of vehicles for that fiscal year. For the purposes of
			 this section, the average fuel economy so determined for the agency’s vehicles
			 in a class of vehicles shall be the baseline average fuel economy for the
			 agency’s fleet of vehicles in that class.
			(b)Increase of
			 average fuel economyThe head of an executive agency shall manage
			 the procurement of vehicles in each class of vehicles for that agency in such a
			 manner that—
				(1)not later than
			 September 30, 2010, the average fuel economy of the new vehicles in the
			 agency’s fleet of vehicles in each class of vehicles is not less than three
			 miles per gallon higher than the baseline average fuel economy determined for
			 that class; and
				(2)not later than
			 September 30, 2013, the average fuel economy of the new vehicles in the
			 agency’s fleet of vehicles in each class of vehicles is not less than six miles
			 per gallon higher than the baseline average fuel economy determined for that
			 class.
				(c)Calculation of
			 average fuel economyAverage
			 fuel economy shall be calculated for the purposes of this section in accordance
			 with guidance which the Secretary of Transportation shall prescribe for the
			 implementation of this section.
			(d)Definitions
				(1)The term “class of
			 vehicles” means a class of vehicles for which an average fuel economy standard
			 is in effect under chapter 329 of title 49, United States Code.
				(2)The term
			 “executive agency” has the meaning given the term in section 4(1) of the Office
			 of Federal Procurement Policy Act (41 U.S.C. 403(1)).
				(3)The term “new vehicle”, with respect to the fleet of vehicles of an executive
			 agency, means a vehicle procured by or for the agency after September 30,
			 2009.
				
